CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated May 18, 2012 , relating to the financial statements and financial highlights, which appear in the March 31, 2012 Annual Reports to Shareholders of Templeton Global Investment Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/ PRICEWATERHOUSECOOPERS LLP San Francisco, California July 24, 2012
